Exhibit 99.2 AMENDMENT TO THE LOAN AGREEMENT DATED JUNE 11, 2009 Between Stins Coman Incorporated (The: “Lender”), and RiT Technologies Ltd. (the: “Borrower”) THIS Amendment (the "Amendment ") is made and entered into as of the 17th day of April, 2012; WHEREAS The parties have entered into the Loan Agreement dated June 11, 2009, (which was approved by RiT’s Audit Committee, Board of Directors and shareholders), as well as into a few Addendums/Amendment thereto (together the “Loan Agreement”); and WHEREAS The parties wish to increase (again) the loan’s “Maximum Amount” (as defined in Section 1.5 of the Loan Agreement); NOW therefore, both parties agree as follows: 1. Section 1.5 of the Loan Agreement is hereby amended in its entirety and replaced with the following renewed section: “(1.5) Total maximum amount of the loan granted to the Borrower by the Lender within the duration of the Term, should not exceed US$ 20,000,000 (twenty million dollars) (hereinafter: the “Maximum Amount”).” 3. All other provisions of the Loan Agreement shall remain unchanged. IN WITNESS WHEREOF, the parties have executed this Amendment as of the date first above written. Stins Coman Incorporated RIT Technologies Ltd. By: Sergey Anisimov, President By: Vadim Leiderman, President &CEO
